DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 2, 17, and 20, the Applicant has recited BLUETOOTH®.  This term been reiterated in the Specification at paragraphs [0028] and [0031].  The Applicant’s attention is directed to MPEP §§ 608.01(v)(I) and 2173.05(u).  Instantly, BLUETOOTH® is both a trade name and an industry standard.  Provided the context of the disclosure, these recitations of BLUETOOTH® have been interpreted as the wireless communication standard set forth in IEEE 802.15.1-2002.  Should the Applicant seek an interpretation differing from that provided instantly, the Applicant is advised that it should be cognizant of the aforementioned sections of the MPEP when crafting its arguments and/or claim amendments.
Claim Objections
 Claims 1, 17, and 20 are objected to because of the following informalities:
Applicant recites “determining the location of the vehicle based on comparison of the measured signal patterns” which appears to be missing the word ‘the’ prior to “comparison of”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elwart (US 2015/0226146) in view of Nix (US 2013/0278769), Reichel (US 2015/0217763), Sheynblat (US 2008/0032706), and Fields (US 9,944,282).

As per claim 1, Elwart teaches a vehicular parking system, the vehicular parking system comprising: 
a plurality of exterior viewing cameras mounted to a vehicle, each camera of the plurality of exterior viewing cameras having a respective field of view exterior of the vehicle (150, Fig. 2, [0010] – any number of devices, devices being cameras, which “see” the roadway);

at least one receiver disposed at the vehicle for wirelessly receiving signals from short range communication devices near the vehicle; 

Elwart does not explicitly disclose at least one receiver disposed at the vehicle for wirelessly receiving signals from short range communication devices near the vehicle.  However, in a related invention, Fields teaches a receiver designed to operate according to predetermined specifications, such as short-range communication (DSRC) channel, wireless telephony, Wi-Fi, or other existing or later developed communications protocols (Col. 10, lines 19-25).  It would have been obvious to modify Elwart to utilize short-range communications local to a vehicle in order to enable a vehicle to obtain a more accurate and consistently available assessment of real time positioning in a stationary localized environment.

a controller (155, Fig. 2, [0014]), and

Elwart does not explicitly disclose a controller comprising an image processor operable to process image data captured by said cameras.  In a related invention, Nix teaches the usage of an image processor to process image data captured by vehicle mounted cameras ([0029]).  It would have been obvious to modify Elwart with the inclusion of a dedicated image processor to allow for the expedient determination of pertinent information from data created by vehicular cameras.
Wherein the controller , when the vehicle is located at an entrance of a parking structure ([0028] “For instance, if the passengers exit the vehicle 100 in a driveway or in front of an entrance to a building, the processing device 190 may determine that the vehicle 100 should be parked in a garage or another parking location”) controls the vehicle to autonomously drive to the parking location in the parking structure, ([0014] “The park assist system 170 may use, e.g., the autonomous driving sensors 150 to select a parking spot. In some instances, the park assist system 170 may, via the autonomous mode controller 155, navigate the vehicle 100 to the selected parking spot. Examples of parking spots may include a driveway, garage, parking structure, parking lot, street, or the like. The park assist system 170 may incorporate or use a navigation system 200, such as the Global Positioning System (GPS), to help park the vehicle 100.”). 
Elwart does not explicitly disclose that the parking structure comprises a positioning system having a plurality of short range communication devices that generate short range communication signals, and wherein individual short range communication devices of the plurality of short range communication devices are at known locations at the parking structure.  
However, in a related invention, Fields teaches that the autonomous operation of the vehicle (Col 3, lines 16-40) may rely upon external signals from communications from a known location at a parking structure (Cols. 14-15, lines 59-7 and Col. 30, lines 60-64).  It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a known locations at the parking structure in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of visibility for camera sensors or GPS signals.
Elwart does not explicitly disclose that the controller , with the vehicle at the parking structure, and responsive to short range communication signals generated by the short range communication devices of the positioning system of the parking structure and wirelessly received by the at least one receiver, determines the location of the vehicle relative to the known locations;  However, in a related invention, Reichel teaches the utilization of signals for the purposes of determining a position or location of the vehicle ([0041-0042]). It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a parking structure in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of GPS signals.
Elwart does not explicitly disclose that the controller  determines the location of the vehicle relative to the known locations via comparing measured signal patterns of wirelessly received signals with previously measured signal patterns of wirelessly received signals as the vehicle moves toward the parking location in the parking structure.  However, in a related invention, Sheynblat teaches the utilization of signal strength pattern matching for the purposes of locating a device ([0045]).  It would have been obvious to modify Elwart with the ability to utilize signal strength pattern matching of wireless communication signals in order to determine a location of a vehicle operating in order to avoid undesirable consequences when unable to receive adequate GPS positioning signals.
Elwart teaches controller  drives the vehicle from the parking location at the parking structure to a selected parking space of the parking structure responsive at least in part to the determined current location of the vehicle at the parking structure ([0014]).  Elwart does not explicitly disclose that responsive to determining the location of the vehicle based on comparison of the measured signal patterns of the signals generated by the short range communication devices of the positioning system of the parking structure and wirelessly received by the at least one receiver, and responsive to processing by the image processor of image data captured by at least some of the cameras, the controller  drives the vehicle from the entrance of the parking structure toward the parking location in the parking structure 
However, in a related invention, Fields teaches that the autonomous operation of the vehicle (Col 3, lines 16-40) may rely upon external signals from communications from a known location at a parking structure (Cols. 14-15, lines 59-7 and Col. 30, lines 60-64) and Reichel teaches the utilization of signals for the purposes of determining a position or location of the vehicle ([0041-0042]). It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a known locations at the parking structure and to utilize locations determined via pattern matching in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of visibility for camera sensors or GPS signals.  

; and 
wherein the controller, with the vehicle positioned at the parking location parks the vehicle in the parking location  ([0011], [0014], [0029]).  
Elwart does not explicitly disclose a controller  comprising an image processor operable to process image data captured by said cameras.  In a related invention, Nix teaches the usage of an image processor to process image data captured by vehicle mounted cameras ([0029]).  It would have been obvious to modify Elwart with the inclusion of a dedicated image processor to allow for the expedient determination of pertinent information from data created by vehicular cameras.
 

As per claim 2, Elwart teaches the vehicular parking system of claim 1, wherein the plurality of short range communication devices generate short range communication signals in accordance with a BLUETOOTH communication protocol (Col. 36, lines 45-49).  

As per claim 3, Elwart teaches the vehicular parking system of claim 1, Elwart does not explicitly disclose that the plurality of short range communication devices generate short range communication signals in accordance with a Wireless Local Area Network (WLAN) communication protocol.  

However, in a related invention, Fields teaches a receiver designed to operate according to predetermined specifications, such as short-range communication (DSRC) channel, wireless telephony, Wi-Fi, or other existing or later developed communications protocols (Col. 10, lines 19-25).  It would have been obvious to modify Elwart to utilize short-range communications local to a vehicle in order to enable a vehicle to obtain a more accurate and consistently available assessment of real time positioning in a stationary localized environment.

As per claim 4, Elwart teaches the vehicular parking system of claim 1, wherein the vehicular parking system is operable to determine, at least via image processing by the image processor of image data captured by at least some of the cameras, the presence of an object in the path of travel of the vehicle and, responsive to determination of the object, the controller  stops or pauses the vehicle as the vehicle is driven from the entrance of the parking structure toward the parking location in the parking structure ([0010] the claimed limitations are implicit within the realm of Elwart’s negotiation of various obstacles [0011] indicates that the steering and braking systems are controlled during the autonomous operation of the vehicle.).  

As per claim 7, Elwart teaches the vehicular parking system of claim 1, wherein the controller  controls the vehicle to autonomously drive the vehicle from a driver drop off location to the entrance of the parking structure ([0014]).  

As per claim 8, Elwart teaches the vehicular parking system of claim 7, wherein the controller  controls the vehicle to autonomously drive the vehicle from the driver drop off location to the entrance of the parking structure responsive at least in part to a plurality of non-imaging sensors of the vehicle ([0010]).  

As per claim 9, Elwart teaches the vehicular parking system of claim 7, wherein the vehicular parking system learns a path of travel from the driver drop off location to the entrance of the parking structure (see [0014] and [0029]), and wherein the vehicular parking system learns the path of travel during a learning maneuver that comprises the driver driving the vehicle from the driver drop off location to the entrance of the parking structure (see [0028-29]). While Elwart does not explicitly disclose that said vehicle parking system learns a path of travel from a drop off location to a parking location during a learning maneuver that comprises a driver driving the vehicle from the drop off location to the parking location.  However this behavior is implicit in the utilization of a learned path from the position from which a car is to be moved to a parking spot to that ultimate position (see [0028-29]); and 

and wherein, during the learning maneuver, the vehicular parking system learns the path of travel responsive to processing by the image processor of image data captured by at least one of the plurality of exterior viewing cameras ([0011], [0014], [0029]).  

As per claim 11, Elwart teaches the vehicular parking system of claim 9, Elwart does not explicitly disclose that the vehicular parking system learns a path of travel from the driver drop off location to the parking location in the parking structure.  While such disclosure is not explicit, this behavior is implicit in the utilization of a learned path from the position from which a car is to be moved to a parking spot to that ultimate position (see [0028-29]).  

As per claim 12, Elwart teaches the vehicular parking system of claim 11, wherein the controller , after the vehicular parking system learns the path of travel and responsive to actuation of a user input when the vehicle is at the driver drop off location, autonomously drives the vehicle from the driver drop off location to the parking location ([0029]).  

As per claim 13, Elwart teaches the vehicular parking system of claim 9, wherein the controller , after the vehicular parking system learns the path of travel and responsive to actuation of a user input when the vehicle is at the driver drop off location, autonomously drives the vehicle from the driver drop off location to the entrance of the parking structure ([0029]).   

As per claim 14, Elwart teaches the vehicular parking system of claim 13, wherein, responsive at least to processing by the image processor of captured image data while the controller  autonomously drives the vehicle from the driver drop off location to the entrance of the parking structure, the vehicular parking system determines the presence of an object in the path of travel and, responsive to determination of the object, the controller  adjusts the learned path of travel to avoid the object and the controller  autonomously drives the vehicle along the adjusted learned path of travel ([0010] the claimed limitations are implicit within the realm of Elwart’s negotiation of various obstacles [0011] indicates that the steering and braking systems are controlled during the autonomous operation of the vehicle.).

As per claim 16, Elwart teaches the vehicular parking system of claim 1, wherein the vehicular parking system is operable at least responsive to a remote controller  device, whereby a user controls steering and braking of the vehicle via the remote controller  device remote from the vehicle ([0028]).  

As per claim 17, Elwart teaches a vehicular parking system, the vehicular parking system comprising: 

a plurality of exterior viewing cameras mounted to a vehicle, each camera of the plurality of exterior viewing cameras having a respective field of view exterior of the vehicle (150, Fig. 2, [0010] – any number of devices, devices being cameras, which “see” the roadway);

at least one receiver disposed at the vehicle for wirelessly receiving signals from short range communication devices near the vehicle; 

Elwart does not explicitly disclose at least one receiver disposed at the vehicle for wirelessly receiving signals from short range communication devices near the vehicle.  However, in a related invention, Fields teaches a receiver designed to operate according to predetermined specifications, such as short-range communication (DSRC) channel, wireless telephony, Wi-Fi, or other existing or later developed communications protocols (Col. 10, lines 19-25).  It would have been obvious to modify Elwart to utilize short-range communications local to a vehicle in order to enable a vehicle to obtain a more accurate and consistently available assessment of real time positioning in a stationary localized environment.
a controller (155, Fig. 2, [0014]), and
Elwart does not explicitly disclose a controller  comprising an image processor operable to process image data captured by said cameras.  In a related invention, Nix teaches the usage of an image processor to process image data captured by vehicle mounted cameras ([0029]).  It would have been obvious to modify Elwart with the inclusion of a dedicated image processor to allow for the expedient determination of pertinent information from data created by vehicular cameras.
wherein the controller  controls the vehicle to autonomously drive the vehicle from a driver drop off location to the entrance of the parking structure responsive at least ([0010] and [0014]).  
Wherein the controller , when the vehicle is located at an entrance of a parking structure ([0028] “For instance, if the passengers exit the vehicle 100 in a driveway or in front of an entrance to a building, the processing device 190 may determine that the vehicle 100 should be parked in a garage or another parking location”) controls the vehicle to autonomously drive to the parking location in the parking structure, ([0014] “The park assist system 170 may use, e.g., the autonomous driving sensors 150 to select a parking spot. In some instances, the park assist system 170 may, via the autonomous mode controller 155, navigate the vehicle 100 to the selected parking spot. Examples of parking spots may include a driveway, garage, parking structure, parking lot, street, or the like. The park assist system 170 may incorporate or use a navigation system 200, such as the Global Positioning System (GPS), to help park the vehicle 100.”). 
Elwart does not explicitly disclose that the parking structure comprises a positioning system having a plurality of short range communication devices that generate short range communication signals, and wherein individual short range communication devices of the plurality of short range communication devices are at known locations at the parking structure.  
However, in a related invention, Fields teaches that the autonomous operation of the vehicle (Col 3, lines 16-40) may rely upon external signals from communications from a known location at a parking structure (Cols. 14-15, lines 59-7 and Col. 30, lines 60-64).  It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a known locations at the parking structure in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of visibility for camera sensors or GPS signals.
Elwart does not explicitly disclose that the controller , with the vehicle at the parking structure, and responsive to short range communication signals generated by the short range communication devices of the positioning system of the parking structure and wirelessly received by the at least one receiver, determines the location of the vehicle relative to the known locations;  However, in a related invention, Reichel teaches the utilization of signals for the purposes of determining a position or location of the vehicle ([0041-0042]). It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a parking structure in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of GPS signals.
Elwart does not explicitly disclose that access points comprise short range communication devices that communicate via one selected from the group consisting of (i) a BLUETOOTH ® communication protocol and (ii) a Wireless Local Area Network (WLAN) communication protocol, and wherein said controller  determines the location of the vehicle relative to the known locations via comparing measured signal patterns with previously measured signal patterns as the vehicle moves from the entrance of the parking structure toward the parking location in the parking structure.  However, in a related invention, Fields teaches the utilization of Bluetooth and wireless communication protocols (Col 15, lines 48-57).  It would have been obvious to modify Elwart with the inclusion of the utilization of wireless communication protocols in order to enable a vehicle in a GPS dead zone to be able to actively determine a position of an object.
In a related invention, Sheynblat teaches the utilization of signal strength pattern matching for the purposes of locating a device (]0045]).  It would have been obvious to modify Elwart with the ability to utilize signal strength patern matching of wireless communication signals in order to determine a location of a vehicle operating in order to avoid undesirable consequences when unable to receive adequate GPS positioning signals.
Elwart does not explicitly disclose that the controller  determines the location of the vehicle relative to the known locations via comparing measured signal patterns of wirelessly received signals with previously measured signal patterns of wirelessly received signals as the vehicle moves toward the parking location in the parking structure.  However, in a related invention, Sheynblat teaches the utilization of signal strength pattern matching for the purposes of locating a device (]0045]).  It would have been obvious to modify Elwart with the ability to utilize signal strength pattern matching of wireless communication signals in order to determine a location of a vehicle operating in order to avoid undesirable consequences when unable to receive adequate GPS positioning signals.
Although Elwart teaches controller  drives the vehicle from the parking location at the parking structure to a selected parking space of the parking structure responsive at least in part to the determined current location of the vehicle at the parking structure ([0014]).  Elwart does not explicitly disclose that responsive to determining the location of the vehicle based on comparison of the measured signal patterns of the signals generated by the short range communication devices of the positioning system of the parking structure and wirelessly received by the at least one receiver, and responsive to processing by the image processor of image data captured by at least some of the cameras, the controller  drives the vehicle from the entrance of the parking structure toward the parking location in the parking structure.  However, in a related invention, Fields teaches that the autonomous operation of the vehicle (Col 3, lines 16-40) may rely upon external signals from communications from a known location at a parking structure (Cols. 14-15, lines 59-7 and Col. 30, lines 60-64) and Reichel teaches the utilization of signals for the purposes of determining a position or location of the vehicle ([0041-0042]). It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a known locations at the parking structure and to utilize locations determined via pattern matching in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of visibility for camera sensors or GPS signals.  
; and 
wherein the controller , with the vehicle positioned at the parking location parks the vehicle in the parking location  ([0011], [0014], [0029]).  
Elwart does not explicitly disclose a controller  comprising an image processor operable to process image data captured by said cameras.  In a related invention, Nix teaches the usage of an image processor to process image data captured by vehicle mounted cameras ([0029]).  It would have been obvious to modify Elwart with the inclusion of a dedicated image processor to allow for the expedient determination of pertinent information from data created by vehicular cameras.


As per claim 18, Elwart teaches the vehicular parking system of claim 17, wherein the controller  controls the vehicle to autonomously drive the vehicle from the driver drop off location to the entrance of the parking structure responsive at least in part to a plurality of non-imaging sensors of the vehicle ([0010]).  

As per claim 19, Elwart teaches the vehicular parking system of claim 17. The vehicular parking system learns a path of travel from the driver drop off location to the entrance of the parking structure (see [0014] and [0029]), and wherein the vehicular parking system learns the path of travel during a learning maneuver that comprises the driver driving the vehicle from the driver drop off location to the entrance of the parking structure (see [0028-29]). While Elwart does not explicitly disclose that said vehicle parking system learns a path of travel from a drop off location to a parking location during a learning maneuver that comprises a driver driving the vehicle from the drop off location to the parking location.  However this behavior is implicit in the utilization of a learned path from the position from which a car is to be moved to a parking spot to that ultimate position (see [0028-29]); and 

and wherein, during the learning maneuver, the vehicular parking system learns the path of travel responsive to processing by the image processor of image data captured by at least one of the plurality of exterior viewing cameras ([0011], [0014], [0029]).  

As per claim 20, Elwart teaches the vehicular parking system, the vehicular parking system comprising: 

a plurality of exterior viewing cameras mounted to a vehicle, each camera of the plurality of exterior viewing cameras having a respective field of view exterior of the vehicle (150, Fig. 2, [0010] – any number of devices, devices being cameras, which “see” the roadway);

at least one receiver disposed at the vehicle for wirelessly receiving signals from short range communication devices near the vehicle; 

Elwart does not explicitly disclose at least one receiver disposed at the vehicle for wirelessly receiving signals from short range communication devices near the vehicle.  However, in a related invention, Fields teaches a receiver designed to operate according to predetermined specifications, such as short-range communication (DSRC) channel, wireless telephony, Wi-Fi, or other existing or later developed communications protocols (Col. 10, lines 19-25).  It would have been obvious to modify Elwart to utilize short-range communications local to a vehicle in order to enable a vehicle to obtain a more accurate and consistently available assessment of real time positioning in a stationary localized environment.

a controller (155, Fig. 2, [0014]), and

Elwart does not explicitly disclose a controller  comprising an image processor operable to process image data captured by said cameras.  In a related invention, Nix teaches the usage of an image processor to process image data captured by vehicle mounted cameras ([0029]).  It would have been obvious to modify Elwart with the inclusion of a dedicated image processor to allow for the expedient determination of pertinent information from data created by vehicular cameras.
Wherein the controller , when the vehicle is located at an entrance of a parking structure ([0028] “For instance, if the passengers exit the vehicle 100 in a driveway or in front of an entrance to a building, the processing device 190 may determine that the vehicle 100 should be parked in a garage or another parking location”) controls the vehicle to autonomously drive to the parking location in the parking structure, ([0014] “The park assist system 170 may use, e.g., the autonomous driving sensors 150 to select a parking spot. In some instances, the park assist system 170 may, via the autonomous mode controller 155, navigate the vehicle 100 to the selected parking spot. Examples of parking spots may include a driveway, garage, parking structure, parking lot, street, or the like. The park assist system 170 may incorporate or use a navigation system 200, such as the Global Positioning System (GPS), to help park the vehicle 100.”). 
Elwart does not explicitly disclose that the parking structure comprises a positioning system having a plurality of short range communication devices that generate short range communication signals, and wherein individual short range communication devices of the plurality of short range communication devices are at known locations at the parking structure.  
However, in a related invention, Fields teaches that the autonomous operation of the vehicle (Col 3, lines 16-40) may rely upon external signals from communications from a known location at a parking structure (Cols. 14-15, lines 59-7 and Col. 30, lines 60-64).  It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a known locations at the parking structure in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of visibility for camera sensors or GPS signals.
Elwart does not explicitly disclose that access points comprise short range communication devices that communicate via one selected from the group consisting of (i) a BLUETOOTH ® communication protocol and (ii) a Wireless Local Area Network (WLAN) communication protocol, and wherein said controller  determines the location of the vehicle relative to the known locations via comparing measured signal patterns with previously measured signal patterns as the vehicle moves from the entrance of the parking structure toward the parking location in the parking structure.  However, in a related invention, Fields teaches the utilization of Bluetooth and wireless communication protocols (Col 15, lines 48-57).  It would have been obvious to modify Elwart with the inclusion of the utilization of wireless communication protocols in order to enable a vehicle in a GPS dead zone to be able to actively determine a position of an object.
In a related invention, Sheynblat teaches the utilization of signal strength pattern matching for the purposes of locating a device (]0045]).  It would have been obvious to modify Elwart with the ability to utilize signal strength patern matching of wireless communication signals in order to determine a location of a vehicle operating in order to avoid undesirable consequences when unable to receive adequate GPS positioning signals.
Elwart does not explicitly disclose that the controller , with the vehicle at the parking structure, and responsive to short range communication signals generated by the short range communication devices of the positioning system of the parking structure and wirelessly received by the at least one receiver, determines the location of the vehicle relative to the known locations;  However, in a related invention, Reichel teaches the utilization of signals for the purposes of determining a position or location of the vehicle ([0041-0042]). It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a parking structure in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of GPS signals.
Elwart does not explicitly disclose that the controller  determines the location of the vehicle relative to the known locations via comparing measured signal patterns of wirelessly received signals with previously measured signal patterns of wirelessly received signals as the vehicle moves toward the parking location in the parking structure.  However, in a related invention, Sheynblat teaches the utilization of signal strength pattern matching for the purposes of locating a device ([0045]).  It would have been obvious to modify Elwart with the ability to utilize signal strength pattern matching of wireless communication signals in order to determine a location of a vehicle operating in order to avoid undesirable consequences when unable to receive adequate GPS positioning signals.
Although Elwart teaches controller  drives the vehicle from the parking location at the parking structure to a selected parking space of the parking structure responsive at least in part to the determined current location of the vehicle at the parking structure ([0014]).  Elwart does not explicitly disclose that responsive to determining the location of the vehicle based on comparison of the measured signal patterns of the signals generated by the short range communication devices of the positioning system of the parking structure and wirelessly received by the at least one receiver, and responsive to processing by the image processor of image data captured by at least some of the cameras, the controller  drives the vehicle from the entrance of the parking structure toward the parking location in the parking structure.  However, in a related invention, Fields teaches that the autonomous operation of the vehicle (Col 3, lines 16-40) may rely upon external signals from communications from a known location at a parking structure (Cols. 14-15, lines 59-7 and Col. 30, lines 60-64) and Reichel teaches the utilization of signals for the purposes of determining a position or location of the vehicle ([0041-0042]). It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a known locations at the parking structure and to utilize locations determined via pattern matching in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of visibility for camera sensors or GPS signals.
; and 
wherein the controller , with the vehicle positioned at the parking location parks the vehicle in the parking location  ([0011], [0014], [0029]).  
Elwart does not explicitly disclose a controller  comprising an image processor operable to process image data captured by said cameras.  In a related invention, Nix teaches the usage of an image processor to process image data captured by vehicle mounted cameras ([0029]).  It would have been obvious to modify Elwart with the inclusion of a dedicated image processor to allow for the expedient determination of pertinent information from data created by vehicular cameras.
 
wherein the vehicular parking system is operable to determine, at least via image processing by the image processor of image data captured by at least some of the cameras, the presence of an object in the path of travel of the vehicle and, responsive to determination of the object, the controller  stops or pauses the vehicle as the vehicle is driven from the entrance of the parking structure toward the parking location in the parking structure ([0010] the claimed limitations are implicit within the realm of Elwart’s negotiation of various obstacles [0011] indicates that the steering and braking systems are controlled during the autonomous operation of the vehicle.).  


As per claim 21, Elwart teaches the vehicular parking system of claim 20, wherein, after the driving of the vehicle is stopped or paused by the controller , the controller , responsive at least to image processing by the image processor of image data captured by at least some of the cameras, drives the vehicle to avoid the determined object ([0010] the claimed limitations are implicit within the realm of Elwart’s negotiation of various obstacles [0011] indicates that the steering and braking systems are controlled during the autonomous operation of the vehicle.).  


Claims 5, 6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Elwart (US 2015/0226146) in view of Nix (US 2013/0278769), Reichel (US 2015/0217763), Sheynblat (US 2008/0032706), and Fields (US 9,944,282) as applied to claims 4 and 20 (“Elwart”), and further in view of Castaneda (US 9,002,581).

As per claim 5, Elwart teaches the vehicular parking system of claim 4.  Elwart does not explicitly disclose, responsive at least to processing by the image processor of captured image data while the controller  stops or pauses the vehicle, the vehicular parking system determines the absence of the object in the path of travel and, responsive to determination of the absence of the object, the controller  resumes autonomously driving the vehicle.  However, in a related invention, Castaneda teaches that a vehicle traveling may be controlled to stop at the determination of an obstacle in the path of the vehicle which may be allowed to resume its speed once the obstacle is cleared (Col. 10, lines 4-21).  It would have been obvious to modify Elwart with the ability to stop a vehicle upon the determination of an obstacle in its path and resume such traversal after the obstacle has been cleared to ensure that a vehicle may be safely driven in a confined area where the ability to avoid an obstacle by driving around it may not be possible due to geographical constraints or the presence of non-cooperative vehicles that may make such avoidance maneuver unsafe.


As per claim 6, Elwart teaches the vehicular parking system of claim 4, wherein, after the driving of the vehicle is stopped or paused by the controller , the controller , responsive at least to image processing by the image processor of image data captured by at least some of the cameras, drives the vehicle to avoid the determined object ([0010] the claimed limitations are implicit within the realm of Elwart’s negotiation of various obstacles [0011] indicates that the steering and braking systems are controlled during the autonomous operation of the vehicle.).  

As per claim 22, Elwart teaches the vehicular parking system of claim 20.  Elwart does not explicitly disclose, responsive at least to processing by the image processor of captured image data while the controller  stops or pauses the vehicle, the vehicular parking system determines the absence of the object in the path of travel and, responsive to determination of the absence of the object, the controller  resumes autonomously driving the vehicle.  However, in a related invention, Castaneda teaches that a vehicle traveling may be controlled to stop at the determination of an obstacle in the path of the vehicle which may be allowed to resume its speed once the obstacle is cleared (Col. 10, lines 4-21).  It would have been obvious to modify Elwart with the ability to stop a vehicle upon the determination of an obstacle in its path and resume such traversal after the obstacle has been cleared to ensure that a vehicle may be safely driven in a confined area where the ability to avoid an obstacle by driving around it may not be possible due to geographical constraints or the presence of non-cooperative vehicles that may make such avoidance maneuver unsafe.

Elwart does not explicitly disclose that the controller  resumes driving the vehicle responsive to determining the location of the vehicle based on comparison of the measured signal patterns of the signals generated by the short range communication devices of the positioning system of the parking structure and wirelessly received by the at least one receiver and responsive to processing by the image processor of image data captured by at least some of the cameras.  However, in a related invention, Reichel teaches the utilization of signals for the purposes of determining a position or location of the vehicle ([0041-0042]). It would have been obvious to modify Elwart to utilize signals from a parking structure to enable a vehicle to utilize signals originating from a parking structure in order to provide a more accurate assessment of real time positioning as a parking structure may cause a loss of GPS signals.

.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elwart (US 2015/0226146) in view of Nix (US 2013/0278769), Reichel (US 2015/0217763), Sheynblat (US 2008/0032706), and Fields (US 9,944,282)as applied to claim 9 above (“Elwart”), and further in view of Tanaka (US 2016/0274588).


As per claim 10, Elwart teaches the vehicular parking system of claim 9.  Elwart does not explicitly disclose that the vehicular parking system learns the path of travel from the driver drop off location to the entrance of the parking structure responsive to a user input that, when actuated by a user when the vehicle is at the driver drop off location, actuates a learning function of the vehicular parking system.  However, in a related invention, Tanaka teaches a teaching of a path via the actuation of an interface ([0148-49]).  It would have been obvious to modify Elwart with the ability for a user to explicitly input a teaching mode to ensure a desired route is particularly captured by the learning elements of the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elwart (US 2015/0226146) in view of Nix (US 2013/0278769), Reichel (US 2015/0217763), Sheynblat (US 2008/0032706), and Fields (US 9,944,282) as applied to claim 9 (“Elwart”), and further in view of Ramanujam (US 2015/0346727).


As per claim 15, Elwart teaches the vehicular parking system of claim 9. Elwart does not explicitly disclose that a driver drop off location is near an entrance of a home and that the path of travel is to a parking location at the home.  However, in a related invention, Ramanujam teaches that a vehicle may stop at a drop off area in proximity to a selected location such as near the entry of such location ([0045] “The autonomous vehicle 320 may stop at a drop off area in proximity to the selected location (e.g., near an entry of a restaurant, near an entry at a shopping mall).”  Ramanujam also discloses that the selected location may be a particular home ([0044] “the selected location may include a restaurant, a shopping mall, a movie theater, a museum, a library, a sports stadium, a particular home, etc.”) and may receive parking instructions identifying a parking area which is within an area of the drop-off location ([0046-0047]).  It would have been obvious to modify Elwart with the ability to utilize a home as a drop off location and for the vehicle to park at a parking location proximate the home in order to allow for a passenger to quickly and easily get into a home without worrying about parking a car to avoid blocking a driveway and the passage of other individuals into or out of their cars into the home.




Response to Arguments
Applicant's arguments filed February 12, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

As per claims 1, 17, and 20, Applicant argues that the combination of references does not teach “that the controller determines the location of the vehicle relative to a known location via comparing measured signal patterns of wirelessly received signals as the vehicle moves toward the parking location in the parking structure” (Remarks at 13 (emphasis removed)).  In its arguments, the Applicant appears to relying upon narrower interpretations of the actual claim verbiage.  As an exemplar, the claim language recites a “comparison with measured signal patterns with previously measured signal patterns” which is broadly recited with respect to what constitutes a previously measured signal pattern.  Looking to the Applicant’s Specification, the support for what constitutes a “previously measured signal pattern” is lacking beyond a cursory mention.  While the Applicant argues that “Sheynblat [] gives absolutely no indication that the databases includes previously measured signal patterns” (id. (emphasis removed)).  The Applicant has not considered what the data is matched to in Sheynblat.  Logically, the data in the database must be previously created in order to function properly rather than contemporaneously with instantly measured data.  Although theoretical measurements could potentially be utilized in the creation of a database, such theoretical measurements would not supply the degree of accuracy necessary for appropriately locating a device.  
Conversely, if the Applicant is seeking to argue that the previously measured signals are those of a vehicle at an earlier time during its travels, such interpretation is not explicitly supported by the pending claim language.  
Accordingly, the Applicant’s arguments relative to the comparison of data are not persuasive.  

	Regarding Applicant’s arguments with regard to “responsive to determining the location of the vehicle based on comparison of the measured signal patterns of the signals generated by the short range communication devices of the positioning system….” (Remarks at 13).  The references cited previously have been clarified above to further highlight the obvious nature of the instantly pending claims.  The Applicant has not asserted any specific argument against the rejections or art therein applied.  As such, the Applicant’s remarks are deemed conclusory rather than persuasive.  
	As such, the rejections of claims 1, 17, and 20 are rendered final.  
	Additionally, the rejections of all claims dependent upon those finally rejected supra are likewise rendered final as the Applicant has not asserted any independent arguments related thereto.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663